Citation Nr: 1753012	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-35 008	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
 
 
THE ISSUES
 
1. Entitlement to an increased rating for thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy, evaluated as 20 percent disabling from October 1, 2016 through March 15, 2017.
 
2. Entitlement to an increased rating for thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy, evaluated as 40 percent disabling since March 16, 2017.
 
3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Tennessee Department of Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1976 to January 1977, and from July 1977 to August 1978. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2015, the Board issued a decision granting a 30 percent rating for mechanical low back pain and denying entitlement to service connection for a cervical spine disability, to include as secondary to mechanical low back pain.  In December 2016, the Board vacated the January 2015 decision with respect to the issue of entitlement to a disability rating in excess of 20 percent for mechanical low back pain.  The reason for the vacatur was that a 30 percent rating is not awardable for a lumbar disorder under the pertinent rating criteria.   

In a March 2017 Board decision denied entitlement to a rating in excess of 20 percent for the lumbar disorder prior to July 18, 2016, and remanded the remaining term for evidentiary development. The case has now been returned to the Board for further appellate action.  In a December 2016 rating decision VA granted a temporary 100 percent rating effective July 18 to September 30, 2016. The award of a 100 percent rating constitutes a complete grant of the claim for that period of time.
 
In a July 2017 rating decision VA granted entitlement to a 40 percent rating for the appellant's low back disorder now classified as thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy effective March 15, 2017.  While an increased rating was granted by VA, the award did not constitute a full grant in benefit; as such the claim for increased rating has been returned to the Board for further evaluation on the merits. AB v. Brown, 6 Vet. App. 35 (1993).
 
 
FINDINGS OF FACT
 
1. Since October 1, 2016, the Veteran's thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy has been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, but not by unfavorable ankylosis of the entire thoracolumbar spine. 
 
2. The Veteran's service-connected disabilities alone are not so severe as to prevent him from engaging in substantially gainful employment.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for a disability rating of 40 percent, but no higher, for thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy, since October 1, 2016 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).
 
2. The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Low back disorder since October 1, 2016
 
The Veteran asserts that since October 1, 2016, his thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy has been more severely disabling than either the 20 percent rating assigned prior to March 16, 2017, or the 40 percent rating assigned since March 16, 2017. The Veteran was initially granted service connection for a low back disability effective August 17, 1992. The Veteran claimed entitlement to an increased rating on June 22, 2011. That claim was denied and the Veteran appealed. 
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1999).  Nevertheless, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal.
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to the absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
Limitation of motion of the lumbosacral spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the General Rating Formula for Diseases and Injuries of the Spine (rating formula). In relevant part, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.
 
The Veteran has continuously asserted that his low back disability is characterized by significant pain, weakness and easy fatigability. 
 
The Veteran was provided a VA examination to assess the severity of his low back disorder in March 2017. There, the Veteran reported pain with minimal movement. The examiner measured lumbar forward flexion to 15 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation of zero degrees, and left lateral rotation of zero degrees. The examiner observed a very limited range of lumbar motion, and a limited ability to turn and move.  Significantly, the examiner specifically found no evidence of ankylosis. The examiner also stated that intervertebral disc syndrome was present, noting episodes of bed rest totaling at least four weeks but less than six weeks during the past 12 months, specifically referring to the aforementioned July 2016 surgical procedure. The Veteran reported functional impairment consisting of a limited ability to sit, stand, walk, lie down, or remain in any position for greater than 30 minutes to an hour.  He stated that he had a lifetime lifting constraint of less than 20 pounds. 
 
VA and private treatment records throughout the appellate term relate increasing complaints of back pain, weakness and fatigability. 
 
In August 2017 the Veteran submitted a disability benefits questionnaire completed by a private doctor. That physician noted that the Veteran experienced chronic low back pain, and that weakened movement contributed to disability. 
 
The Board finds that for the period since October 1, 2016 a rating of 40 percent for thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy is warranted. In this regard, the March 2017 VA examination is the most probative evidence concerning the pertinent period. That examination demonstrated forward flexion of the lumbar spine of 15 degrees. As no evidence from the pertinent period explicitly disputes such results, the Board finds that the evidence is in equipoise as to whether the Veteran's low back disability was characterized by forward flexion of the lumbar spine of 30 degrees or less for the period since October 1, 2016. As such, a 40 percent rating for such period is warranted.
 
The evidence, however, provides no basis for a rating higher than 40 percent during the appellate term as the evidence preponderates against finding that the low back disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine. In this regard, no evidence, to include medical evidence or lay statements suggests that the Veteran suffers from ankylosis, let alone unfavorable ankylosis of the entire thoracolumbar spine. 
 
The Board has also considered the provisions of 38 C.F.R. §§ 4.40 and 4.45. While the Veteran has reported significant pain, weakness and fatigability of the low back, the evidence of record preponderates against finding that such symptoms were so severe as to approximate unfavorable ankylosis of the entire thoracolumbar spine. The Veteran has asserted that his functional limitations include limited sitting, standing, walking, lying down, and remaining in any position for greater than 30 minutes to an hour. The Veteran has not asserted that pain prevents him from moving his spine at all. The March 2017 VA examiner noted that the Veteran had pain with "minimal movement," but did not indicate that pain prevented the Veteran from moving at all, or otherwise approximated unfavorable ankylosis. 
 
The Board finds that the March 2017 VA examination is adequate for adjudication of the issue on appeal See Stefl v. Nicholson, 21 Vet. App. 120, 123- 124 (2007). The Board acknowledges that the March 2017 examiner did not provide range of motion measurements in both active and passive motion, as directed by the March 2017 Board remand. While a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, see Stegall v. West, 11 Vet. App. 268, 271 (1998), there are times when substantial, even if not total or exact, compliance with a remand directive is sufficient. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 
 
Here, the March 2017 examination substantially complied with the terms of the remand. As noted above, the pertinent diagnostic criteria stipulate that a rating higher than 40 percent requires a showing of unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237. The March 2017 examiner explicitly considered complaints of pain and functional loss due to pain. There is no evidence that consideration of range of motion on active movement would demonstrate any greater functional loss so as to approximate unfavorable ankylosis of the entire thoracolumbar spine.  As the failure to comply with the terms of the March 2017 remand did not prejudice the appellant a remand for correction of such error would provide no further benefit to the claimant.  Hence, the March 2017 VA examination is adequate for adjudication.
 
As such, the Board finds that the competent and probative evidence of record preponderates against finding that unfavorable ankylosis of the entire thoracolumbar spine is demonstrated at any time during the appeal period. Accordingly, an evaluation of 40 percent, but no higher, is warranted for the Veteran's degenerative arthritis of the lumbar spine since October 1, 2016. 
 
Individual unemployability

The Veteran contends that his service-connected low back disability prevents him from obtaining and maintaining gainful employment. 

VA will grant a total disability evaluation based on individual unemployability due to service connected disorders when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is currently service connected for thoracolumbar degenerative arthritis, status post lumbar laminectomy (40 percent), a left upper arm muscle injury (30 percent), right lower extremity radiculopathy (20 percent), left lower extremity radiculopathy (10 percent), left forearm scars (10 percent), tinnitus (10 percent), headaches (10 percent), left upper extremity peripheral neuropathy (10 percent), a left forehead scar (0 percent) and lumbar surgical scar (0 percent).  The combined rating is 80 percent. As such, he meets the criteria to be potentially eligible for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16 (a). 
 
On his June 2017 application for entitlement to total disability benefits, the Veteran alleged that his low back disability had prevented him from working since July 2016. He reported that he had last worked in June 2016 as a receiving clerk and stated "I was wrongfully discharged after my back went out on me at work." He noted that he had recently applied for work as a housekeeper, and that he had obtained a bachelor's degree in 2014. 
 
Throughout the appellate term, the Veteran's low back disorder has been characterized by complaints of worsening pain, weakness and fatigability, as well as associated radicular pain to the bilateral lower extremities. 
 
At an August 2011 VA examination an examiner opined that the spine disorder had no effect on the Veteran's usual occupation of construction/manufacturing.  The examiner did find that the disorder was productive of pain with prolonged walking/standing and interference with sleep. At a January 2014 VA examination, the functional impact of the back disorder was "increased pain with heavy lifting and repetitive bending at the waist." The examiner reported "no restrictions to sedentary work." At a July 2016, examination, the examiner noted that the spine disability limited the Veteran's ability to sit, stand, bend, squat, and kneel. At the March 2017 VA examination, the examiner stated that the low back disorder limited standing, sitting, laying and walking due to an increase in pain, and that the Veteran needed to change positions approximately every 30 minutes. 
 
A March 2016 VA examiner opined that the Veteran's left upper arm muscle injury with associated peripheral neuropathy were productive of pain and would prevent repetitive pushing and pulling with the left upper extremity. A July 2016 VA examination reported that the Veteran's headaches were productive of prostrating pain once in two months, but did not affect his ability to work. 
 
Records received from the Social Security Administration reported that the Veteran was found to be entitled to disability benefits in November 2011, due to coronary artery disease, status post two coronary artery bypass graft surgeries, lumbar and cervical degenerative disc disease, and headaches.  The appellant is not service connected for coronary artery disease.  
 
An August 2011 VA treatment record reflected that the Veteran was "not working" and was "disabled." A December 2014 VA treatment record noted that the Veteran had recently worked at one company for 9 months, and was then driving a fork lift for a different company. January 2017 VA treatment records noted the Veteran identified "a possible relationship between hurting his back and losing his job in June of 2016." Also in January 2017 the Veteran 'reported that he was fired for missing work for medical appointments and his "back going out" at work.' In February 2017, a VA treatment record reported that the "Veteran attributed his inactivity in part to chronic back pain, but stated he is physically able to do more than he does."
 
The Veteran's employer responded to a request for information in August 2017, confirming that the Veteran was terminated in June 2016, but stating that the reason was an attendance policy violation.
 
In August 2017 the Veteran submitted a disability benefits questionnaire completed by his private physician who noted that the appellant had chronic low back pain with right leg pain causing difficulty walking and sleeping. The physician stated that the Veteran was permanently prohibited from lifting more than 20 pounds. 

For a veteran to prevail on a claim for a total disability evaluation based on individual unemployability due to service connected disorders, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993). In determining whether an appellant is entitled to a total disability evaluation based on individual unemployability, neither his nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. § 4.19.

The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain employment due to his service-connected disabilities alone. Although the Veteran was found to be disabled for the purpose of Social Security Disability benefits, such decision was based, in part, on the Veteran's coronary artery disease which is not service connected. Moreover, since the time of that decision, the Veteran has completed a four-year bachelor's degree, indicating that he has education which would allow him to engage in sedentary employment.
 
While the evidence indicates that the Veteran's low back disorder has increased in severity, no medical evidence indicates that such symptoms would prevent him from engaging in sedentary employment. Specifically, the March 2017 VA examiner stated that the low back disorder limited standing, sitting, laying and walking due to an increase in pain, and that the Veteran needed to change positions approximately every 30 minutes. The evidence does not reveal that such limitations would prevent gainful sedentary employment. 
 
The Board acknowledges that the Veteran's primary employment experience has been in performing manual labor. However, the Board reiterates that the Veteran obtained a bachelor's degree in 2014. Therefore, the evidence of record preponderates against finding that the Veteran does not have the skills or training necessary to secure sedentary or light employment. 
 
The Veteran has argued that he was discharged from his previous position due to his back "going out" at work. His report in the January 2017 VA treatment record and the report of his previous employer indicate that he was discharged for missing work. Nonetheless, to the extent that the Veteran's low back disability impeded his ability to perform adequately in this previous job, the Board again reiterates that the Veteran has not been shown to lack the training and skills necessary to obtain sedentary employment wherein the functional limitations resulting from his low back disorder could be more easily accommodated. As such, even to the extent that his service-connected low back disability was a causative factor for his discharge, the evidence preponderates against finding that he is precluded from all forms of substantially gainful employment. 
 
Although the Veteran has only asserted unemployability due to his low back disability, the Board has considered the contribution of other service-connected disabilities. In this regard, although the Veteran was found to be entitled to Social Security disability benefits in part due to his headache disorder the July 2016 VA examiner specifically stated that such disorder did not impact the Veteran's ability to work. While the March 2016 examiner reported functional impairment related to the left upper extremity muscle injury and peripheral neuropathy, such disability was only reported to prevent repetitive pushing and pulling. As such impairment is not shown to be preventative of sedentary or light employment, the Board finds that the contribution of such disability would not prevent the Veteran from obtaining or maintaining substantially gainful sedentary employment. 

The Veteran has not argued, and the record does not reflect that his left forearms scars, tinnitus, left forehead scar or lumbar surgical scar are productive of specific additional functional limitation which would, taken together with other service-connected disabilities, prevent him from obtaining or maintaining substantially gainful employment. 

Based on the totality of the evidence, the Board finds that the Veteran's service-connected disabilities alone do not prevent him from obtaining and maintaining all forms of substantially gainful employment. The evidence demonstrates that the appellant has had some occupational impairment due to his low back and left upper extremity disabilities.  The evidence preponderates against finding that the appellant is prevented from obtaining or maintaining sedentary employment. The record does not indicate that the Veteran's need to change positions approximately every 30 minutes due to low back and radicular pain would prevent substantially gainful sedentary employment. 

While the question of employability is ultimately one for the Board, as the fact finder, to decide, the medical opinions of record provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). Here, the medical evidence indicates that the Veteran had some occupational impairment caused by his service-connected disabilities, but no medical examiner of record has opined that the Veteran's service-connected disabilities alone would prevent the kind of activities required for sedentary employment. 

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment consistent with his education, and the claim for a total disability evaluation based on individual unemployability due to service connected disorders is denied. See 38 C.F.R. §§ 3.340, 3.341, 4.16. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b).
 
 
ORDER
 
Entitlement to a 40 percent rating, but no higher, for thoracolumbar degenerative arthritis, status post L4-5 lumbar laminectomy since October 1, 2016 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


